Title: To James Madison from Joseph Jones, 28 May 1789
From: Jones, Joseph
To: Madison, James


Dr Sr.Fredericksburg 28th. May 1789.
We have heard much of the di[s]agreement between the two Houses respecting titles and the rules to be established for their correspondence—if report speaks truth they have manifested a strong desire for titles and pre-eminence—how comes it that the doors where the Senate sit in their legislative capacity are shut and those of the representatives open—it appears to be equally proper and necessary for the information and satisfaction of the people that their conduct and proceedings in the Character I have mentioned should be as public and well known as that of the other house and I am inclined to think had the public Ear listened to their proceedings on the above subjects of discussion their propositions would have been more equal and their pretensions less lofty than they were. I am pleased with the plain manly stile of address “G. W. president &c,” the present name wants no titles to grace it and should the office be filled by an unworthy Person the stile will not dignify the man Or cast a beam of light around his head. The bill for levying impost according to the proportions of the duties on importations is in favor of the carrying States especially since the 10 ⅌ ct discount has been carryed—I am well satisfied it was wise to limit its duration—laws regulating the commerce of the States where their measures and interests have been so different cannot it is to be presumed in the outset be made so as to give general satisfaction, time and experience will prove the best expositors of the propriety of the regulations, and if found usefull and convenient may easily be continued, but if oppressive and injurious to some to the benefit and advantage of others states, the repeal will perhaps be difficult. State prejudices and interests are to be removed and reconciled by degrees—the first movement of the governmt. should be actuated by the spirit of accommodation—that mild feature shod. be seen in all the acts of the Congress, and will gradually establish the government in the hearts of the people. In a former letter I mentioned Mr. Lindsay to you—I am now requested to mention to you another of our naval officers Mr. H. Muse[.] What is the plan of the Judiciary if you can pray give me a sketch of what is intended. Yr. friend & Servt.
Jos: Jones.
P. S. I shall return to Richmond in about a week.
 